Case: 1:20-cr-00588 Document #: 16 Filed: 09/11/20 Page 1 of 4 PagelD #:58

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
UNITED STATES OF AMERICA
No. 20 CR 588

Vv.

Judge Martha M. Pacold
ZVI FEINER, et al.
PROTECTIVE ORDER GOVERNING DISCOVERY

Upon the unopposed motion of the government, pursuant to Fed. R. Crim.
P. 16(d), it is hereby ORDERED:

1. Certain materials exchanged by the Parties, provided by the United
States, or produced by third parties, in preparation for, or in connection with the
proceedings in this case contain particularly sensitive information (“Sensitive
Information”). Sensitive Information includes, but is not limited to: (1) nonparty
names, addresses, dates of birth, driver’s license numbers, social security numbers,
and other identifying information; (2) nonparty financial information; (3) statements
by, and reports from interviews of, individuals who have been or are cooperating with
the government’s investigation; and (4) any information that might disclose the
identity of a cooperating individual. All materials containing Sensitive Information
(the “Materials”), including those previously produced to the defendants in this case,
are subject to this protective order and may be used by defendants and defendants’
counsel (defined as counsel of record in this case) solely in connection with the defense

of this case, and for no other purpose, and in connection with no other proceeding,
Case: 1:20-cr-00588 Document #: 16 Filed: 09/11/20 Page 2 of 4 PagelD #:59

without further order of this Court.

2. Defendants’ and defendants’ counsel shall not disclose the materials or
their contents directly or indirectly to any person or entity other than persons
employed to assist in the defense, persons who are interviewed as potential witnesses,
counsel for potential witnesses, and other persons to whom the Court may authorize
disclosure (collectively, “authorized persons”). Potential witnesses and their counsel
may be shown copies of the materials as necessary to prepare the defense, but may
not retain copies without prior permission of the Court.

3. Defendants, defendants’ counsel, and authorized persons shall not copy
or reproduce the materials except in order to provide copies of the materials for use
in connection with this case by defendant, defendant's counsel, and authorized
persons. Such copies and reproductions shall be treated in the same manner as the
original materials.

4. Defendants, defendants’ counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original materials.

5. Before providing materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order.

6. Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

2
Case: 1:20-cr-00588 Document #: 16 Filed: 09/11/20 Page 3 of 4 PagelD #:60

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel's case file. The Court may require a
certification as to the disposition of any such materials. In the event that the
materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the materials are so maintained, and the materials may not be
disseminated or used in connection with any other matter without further order of
the Court.

7. To the extent any material is produced by the United States to
defendants or defendants’ counsel by mistake, the United States shall have the right
to request the return of the material and shall do so in writing. Within five days of
the receipt of such a request, defendants and/or defendants’ counsel shall return all
such material if in hard copy, and in the case of electronic materials, shall certify in
writing that all copies of the specified material have been deleted from any location
in which the material was stored.

8. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, absent

prior permission from this Court.
Case: 1:20-cr-00588 Document #: 16 Filed: 09/11/20 Page 4 of 4 PagelD #:61

9. Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

Date: September 11, 2020

ENTER:

WAndte WU CAA
MARTHA M. PACOLD
District Court Judge

United States District Court
Northern District of Illinois
